CARSWELL, District Judge
(concurring in part and dissenting in part).
I agree that the Stewart-Jordan case is dispositive with reference to the warehouseman here and for the reasons ably and carefully drawn in the majority opinion. Thus, I concur in the conclusion that the warehouseman is covered by the Fair Labor Standards Act. Although I agree with Judge Hutcheson’s dissent in Stewart-Jordan, and for the reasons given by him there, the treatment of the issues by the majority opinion in that case was applicable in the instant ease and was, therefore, correctly construed by the District Court as controlling.
I am also in full agreement with the Court’s opinion here that the driver-helpers are exempt from the overtime provisions of the Act by virtue of their *45subjection to the regulations of the Interstate Commerce Commission, and that they are covered by the Fair Labor Standards Act as to minimum wages.
With great deference, however, I must dissent from the reversal of the District Court on the issuance of injunction. Reading the majority opinion itself readily discloses that the District Court could scarcely have been in great error in its view that there was a substantial question of law on the issues ultimately determined against Opelika. Indeed, it is the unanimous view of this Court that Opelika, now to be enjoined, was correct in its insistence that its driver-helpers were exempt from the overtime provisions of the Fair Labor Standards Act, and thus, the violations found by this Court are in some measure less extensive than those found by the District Court itself.
On more fundamental grounds, though, I cannot agree that injunction should issue. Despite the finding of the District Court that Opelika was in violation of the Act, that Court on the record before it also concluded that there was no necessity for the issuance of an injunction in order to insure future compliance with the Act. This conclusion was plainly a judicial function within the discretionary powers of that Court and should not be overturned unless there was a clear showing of abuse of such discretion. It is my view that the injunctive power of Courts should never be invoked lightly, nor should it be converted into a mere ministerial function triggered automatically upon the finding of an infraction of the law. This seems particularly so in an area such as this where rather fine distinctions in regulations and statutes must be made, and in the absence of more persuasive evidence of deliberate intentional violation of the Act. See Mitchell v. C. P. Shoe Corp., 5 Cir., 286 F.2d 109. This is a matter historically directed to the sound discretion of the District Court for the primary purpose of insuring future compliance with the law and not so much punishment for past wrongs.
I see nothing in the record here or in the majority opinion compelling reversal on this issue. Applying long-established standards of review, the violations being technical in nature and without aggravating factors impelling the thrust of injunction to give full assurance that the Congressional purposes expressed by the Fair Labor Standards Act would be respected, I find no abuse of discretion and would not compel the issuance of injunction.